UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              4/6/2020
Yaseen Traynor, on behalf of himself and all
others similarly situated,

                                Plaintiff,                     1:19-cv-02457 (JPO) (SDA)

                    -against-                                  ORDER

Drizly, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        The parties shall file a Joint Letter regarding the status of this action no later than May 6,

2020.

SO ORDERED.

DATED:          New York, New York
                April 6, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
